Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1- 4, 6-7, 10-13, & 16-18 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter Beardsley (# 75,013) on 03/08/2021. For the following amended claim 11 underline emphasis indicates insertions by the examiner and strikethrough or [[ ]] emphasis indicate deletions by the examiner.
In claim 11, line 21: Please replace the claim element “deriving, via a controller, a pressure difference between the first and the” with “deriving, via [[a]] the controller, a pressure difference between the first and the”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A) Regarding prior cited references, Lutz, Wulteputte, and Knight, Examiner is persuaded by the submitted arguments (Remarks, 2021/02/25, pages 7- 8).
McAndrew et al. (US 20160107179 A1) teaches a processor [CPU] that is programmed to heat first fluid 20 and second fluid 22 using respective heater (“H”) to maintain a temperature of each fluid such that a selected pressure difference between inlet 24 and discharge end 26 of each discharge hose 29 of a spray gun 28 matches desired pressure difference (Abstract, fig. 1, [0018]). More specifically, McAndrew teaches a fluid delivery system [dispensing unit 12 of fig. 1] comprising:
a first pressure sensor [“first pressure sensor 24”] disposed on or near [the sensors 24 are near the spray gun 28 because they part of the same dispensing unit 12] a spray gun [gun 28] and configured to monitor a first fluid (Fig. 1, [0016]);
a second pressure sensor [“second 26 pressure sensors”] disposed on or near the spray gun and configured to monitor a second fluid (Fig. 1, [0017]);
a first temperature sensor [sensor 30 connected with the hose, left hose 29, associated with the first fluid 20 of the Tank T1] disposed on or near the spray gun [gun 28] and configured to monitor a first temperature of the first fluid (fig. 1);
a second temperature sensor [sensor 30 connected with the hose 29 connected with the second fluid 22 of the tank T2] disposed on or near the spray gun and configured to monitor a second temperature of the second fluid (Fig. 1); and
a control system comprising a processor [CPU of fig. 1], wherein the processor is configured to control one or more pumps [P1, P2, 21] based on the pressure difference [“measurement of difference between fluid pressure at the first pressure sensors 24 and the second pressure sensors 26 may be calculated”] to obtain the inlet end and outlet end (Abstract, [0018]), and the processor is configured to: 
receive a first signal from the first pressure sensor (reading the data of the sensors 24 by the CPU[ 0018]);
receive a second signal from the second pressure sensor (reading the data of the sensors 26 by the CPU, [0018]);
heat the first fluid [using of the heater of the hose 29 of the fluid 20]  based on the first temperature to obtain the user specified-pressure difference ([0013]);
heat the second fluid [using of the heater of the hose 29 of the fluid 22] based on the second temperature to obtain the user specified pressure difference ( [0013, 0018]).
Therefore, while McAndrew teaches of controlling one or more pumps [pumps 21, P1, P2] based on the pressure difference between inlet and outlets of the respective hose 29 for the first fluid 20 and second fluid 22 and heating of the first and second fluids, it does not teach or suggest:
 the processor to receive user specified pressure difference of the two fluids at the spray gun 28 and controlling of its pumps to obtain the user specified pressure difference at the spray gun 28. Put differently, McAndrew’s pressure difference is difference in pressure between the sensors 24 and 26 placed in upstream and downstream level of the hose, but not the difference in pressure values of two hoses of the second pressure sensors 26 or at the spray gun as claimed. McAndrew also does not teach or suggest heating of the mixture of the first and second fluid inside the spray gun 28. In summary, McAndrew also fails to teach its processor to “receive a user specified pressure difference between two fluids at the spray gun”; “heat a mixture of 
I) Therefore, regarding claim 1, the prior art alone or in combination does not teach or suggest the inclusion of
 “a control system comprising a processor configured to:
receive a user specified pressure difference between two fluids at the spray gun;
receive a first signal from the first pressure sensor;
receive a second signal from the second pressure sensor;
heat the first fluid based on the first temperature to obtain the user specified-pressure difference;
heat the second fluid based on the second temperature to obtain the user specified pressure difference;
heat a mixture of the first and second fluids to obtain the user specified pressure difference;
derive a pressure difference between the first and the second pressure sensor representative of a fluid pressure difference between the first fluid and the second fluid; and
control one or more pumps based on the pressure difference to obtain the user specified pressure difference between the two fluids at the spray gun” in combination with the claim as a whole.

II) Independent claims 11 & 16 are also allowed for the similar rationale as the claim 1.
III) Dependent claims are also allowed because of their dependency with allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115